Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a method comprising: providing a cell comprising one or more DNA elements that encode: i) a CRISPR-associated (Cas) 9 enzyme; ii) a heterologous DNA repair enzyme that is at least one of RecBCD, AddAB, or AdnAB, wherein optionally the RecBCD, AddAB, or AdnAB in the cell has inactivated nuclease activity, and iii) a targeting RNA wherein the Cas9 enzyme and at least one of the heterologous RecBCD, AddAB, or AdnAB are expressed, and wherein editing of DNA in the cell that is targeted by the targeting RNA occurs.
Group II, claims 9-19, drawn to a cell modified according to claim 2; and a kit comprising one or more vectors encoding a CRISPR Cas enzyme and at least one of RecBCD, AddAB, or AdnAB.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a kit comprising one or more vectors encoding a CRISPR Cas enzyme and at least one of RecBCD, AddAB, or AdnAB because the method of Group I requires the use of a targeting RNA, which the kit of Group II does not comprise, and therefore, the unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election
The attorney of record, John Lopinski, telephonically elected Group I, claims 1-8, on 05/12/2022.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-19 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/06/2019 and 03/31/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with John Lopinski on 05/12/2022.  Claims 1-8 are allowed.

Specification: 
 Insert the following paragraph below paragraph [0001] on the 1st page of the specification.
  
Sequence Listing
The instant application contains a Sequence Listing which has been submitted in ASCII format via EFS-Web and is hereby incorporated by reference in its entirety. Said ASCII copy, created on June 6, 2018, is named RexAB_Sequence_listing_PCT.txt and is 90,811 bytes in size.
 
Claims: 
 
Claim 1.  Replace “(Cas) 9” with “Cas9” in line 3.
 
Claims 9-19.  Canceled.
 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While McBrine et al. (US Patent Application Publication No. 2018/0346905) teach a method for integrating a heterologous nucleic acid into a linear bacteriophage DNA genome comprising: (a) cleaving a first site at the 5′ end of a plurality of linear bacteriophage DNA genomes and a second site at the 3′ end of the plurality of linear bacteriophage DNA genomes with a CRISPR enzyme in vitro, wherein the plurality of linear bacteriophage DNA genomes is present in an isolated sample; (b) recombining in vitro the cleaved plurality of linear bacteriophage DNA genomes with the heterologous nucleic acid in the presence of a recombination system, wherein the heterologous nucleic acid comprises a 3′ flanking region and a 5′ flanking region that are homologous to the 5′ and 3′ ends of the cleaved plurality of linear bacteriophage DNA genomes respectively, thereby generating a plurality of circularized bacteriophage DNA genomes; and (c) enriching the plurality of circularized bacteriophage DNA genomes by incubating the sample with at least one exonuclease, wherein the at least one exonuclease is selected from the group consisting of Lambda exonuclease, Exonuclease III, RecBCD, Exonuclease VIII truncated, T5 exonuclease, and T7 exonuclease, the Examiner has found no teaching or suggestion in the prior art directed to a method comprising: providing a cell comprising one or more DNA elements that encode: i) a CRISPR-associated Cas9 enzyme; ii) a heterologous DNA repair enzyme that is at least one of RecBCD, AddAB, or AdnAB, wherein optionally the RecBCD, AddAB, or AdnAB in the cell has inactivated nuclease activity, and iii) a targeting RNA wherein the Cas9 enzyme and at least one of the heterologous RecBCD, AddAB, or AdnAB are expressed, and wherein editing of DNA in the cell that is targeted by the targeting RNA occurs.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656